Cullen, J.:
This action is brought to foreclose a mortgage: The mortgage was, by it» terms, long past due. The owner of the-equity of redemption interposes.as a defens» an- agreement whereby, tor sufficien t consideration, the time for the payment of the principal was postpohed-indefinitely, so long as the semiannual payments of interest were made regularly. When the appellant’» grantor was about to acquire title to the mortgaged prepnises,. negotiations occurred between him. and the plaintiff, in the course of which the.appellant claims theagreémeñt-! pleaded was entered ihto betweeix the parties. It is unnecessary to review the* evidence of the parties as to what agreement was. made between them, for subsequently the. app el*621lant’s grantor executed a bond to the plaintiff, whereby, in consideration of the extension of the time for the payment of the mortgage for a period of six months, he assumed such payment. All negotiations or agreements between the parties \vere merged in this sealed contract, the effect of which cannot be varied by parol. After the time for the payment of the mortgage prescribed in the new bond had passed, it is •claimed that a new agreement was made for an extension of the time of payment. It is equally unnecessary to review the evidence on this question, for the plaintiff received no consideration for such an extension. An agreement to pay a debt past due at a subsequent time, and also interest upon the debt up to that time, is not a sufficient consideration for an agreement to extend the time for the payment of the debt. (Olmstead v. Latimer, 158 N. Y. 313.) The judgment appealed from should be affirmed, with costs. All concurred.